EMERSON, J.,
delivered the opinion of the court:
The question raised by this appeal is as to the sufficiency of the answer.
An inspection of the answer shows very clearly that most if not all the allegations of the complaint are specifically denied. The mere form of the denials is not material if they meet and traverse the allegations in the complaint. In this *167Case the denials are not evasive, but fairly meet the issues tendered by the complaint. The demurrer to the answer should have been overruled.
The judgment of the court below is reversed, with costs,
Schaeffer, O. «J., and BoiíemaN, J., concurred.